Citation Nr: 1033217	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
degenerative joint disease.

2.  Entitlement to service connection for right elbow degenerative 
joint disease.

3.  Entitlement to service connection for bilateral wrist/hand 
degenerative joint disease.

4.  Entitlement to service connection for bilateral hip degenerative 
joint disease.

5.  Entitlement to service connection for bilateral ankle/foot/toe 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a 
June 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, 
that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Board notes the examinations afforded the Veteran addressed only 
her back, knees, and left elbow, which are already service-connected.  
She was not afforded an examination for the claims on appeal.  VA is 
obliged to provide an examination when the record contains competent 
evidence that: 1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates that the 
disability or signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
(Emphasis added).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes further that the claims file contains extensive 
medical evidence of complaints of shoulder and hip pain, as well as 
diagnoses of mild degenerative changes of her hands and feet, and 
right foot extensor tenderness.   A June 2006 report of a joints 
workup at Ft. Bragg, NC, noted degenerative joint disease in all 
major joints, and noted the Veteran's pain in her hip, shoulders, and 
elbows.  He noted mild degenerative changes of the hands, feet, and 
ankles, was shown on an October 2005 x-ray.  The examiner opined the 
Veteran's symptoms were possibly related to her work during active 
service as an aircraft mechanic.  The Board finds that an opinion is 
needed to facilitate appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who treated 
the Veteran for degenerative joint disease of the 
Veteran's major joints, to include, her hands, 
ankles, and feet.  After securing the necessary 
release, the AMC/RO should obtain any private 
and/or VA medical records not already associated 
with the claims file.  All efforts to obtain 
identified records should be documented, and the 
Veteran must be informed of any records sought but 
not obtained.

2.  After the above is complete, the AMC/RO shall 
arrange an examination(s) by a physician examiner.  
All indicated diagnostic tests should be conducted.  
If diagnoses of degenerative joint disease, or 
other disorder, of any major joint, to include the 
hands, ankles, and feet, are rendered, request the 
examiner(s) to opine as to whether it is at least 
as likely as not  that any diagnosed degenerative 
joint disease of a major joint, to include the 
hands, ankles, or feet, is related to the Veteran's 
active service.  Any opinion should be fully 
explained and the rationale provided.

In preparing the requested opinions, the examining 
physician must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" means 
50 percent or more.
?	"It is not at least as likely as not" 
THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
degenerative joint disease.

2.  Entitlement to service connection for right elbow degenerative 
joint disease.

3.  Entitlement to service connection for bilateral wrist/hand 
degenerative joint disease.

4.  Entitlement to service connection for bilateral hip degenerative 
joint disease.

5.  Entitlement to service connection for bilateral ankle/foot/toe 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a 
June 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, 
that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Board notes the examinations afforded the Veteran addressed only 
her back, knees, and left elbow, which are already service-connected.  
She was not afforded an examination for the claims on appeal.  VA is 
obliged to provide an examination when the record contains competent 
evidence that: 1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates that the 
disability or signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
(Emphasis added).  The threshold for the duty to get an examination 
is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes further that the claims file contains extensive 
medical evidence of complaints of shoulder and hip pain, as well as 
diagnoses of mild degenerative changes of her hands and feet, and 
right foot extensor tenderness.   A June 2006 report of a joints 
workup at Ft. Bragg, NC, noted degenerative joint disease in all 
major joints, and noted the Veteran's pain in her hip, shoulders, and 
elbows.  He noted mild degenerative changes of the hands, feet, and 
ankles, was shown on an October 2005 x-ray.  The examiner opined the 
Veteran's symptoms were possibly related to her work during active 
service as an aircraft mechanic.  The Board finds that an opinion is 
needed to facilitate appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who treated 
the Veteran for degenerative joint disease of the 
Veteran's major joints, to include, her hands, 
ankles, and feet.  After securing the necessary 
release, the AMC/RO should obtain any private 
and/or VA medical records not already associated 
with the claims file.  All efforts to obtain 
identified records should be documented, and the 
Veteran must be informed of any records sought but 
not obtained.

2.  After the above is complete, the AMC/RO shall 
arrange an examination(s) by a physician examiner.  
All indicated diagnostic tests should be conducted.  
If diagnoses of degenerative joint disease, or 
other disorder, of any major joint, to include the 
hands, ankles, and feet, are rendered, request the 
examiner(s) to opine as to whether it is at least 
as likely as not  that any diagnosed degenerative 
joint disease of a major joint, to include the 
hands, ankles, or feet, is related to the Veteran's 
active service.  Any opinion should be fully 
explained and the rationale provided.

In preparing the requested opinions, the examining 
physician must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" means 
50 percent or more.
?	"It is not at least as likely as not" 
means less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.

The examiner is further advised that the term "at 
least as likely as not" means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.

If the examiner is unable to provide an opinion, 
that fact must be stated and the reasons why an 
opinion cannot be provided explained.  That is, 
the examining physician must specifically explain 
why the causation of any diagnosed degenerative 
joint disease is unknowable?  The examiner is 
asked to attach a copy of his/her CV to the 
report.

3.  Advise the Veteran that it is her 
responsibility to report for the VA examination, 
to cooperate in the development of the claim, and 
that the consequences for failure to report for a 
VA examination without good cause include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655.  In the 
event she does not report for any ordered 
examination, documentation must be obtained which 
shows that notice scheduling the examination was 
sent to the last known address prior to the date 
of the examination.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

4.  Thereafter, the AMC/RO must review the claims 
file and ensure that the foregoing development 
actions, as well as any other development that may 
be in order, has been conducted and completed in 
full.  The AMC/RO should review the examination 
report to ensure that it is in complete compliance 
with the directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures.

5.  Then review the Veteran's claims de novo in 
light of the additional evidence obtained.  
If either claim is not granted to her 
satisfaction, send her and her representative a 
supplemental statement of the case and give them 
an opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  VA 
will notify her if further action is required on her part.  She has 
the right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).


